Citation Nr: 1627580	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a neck disability.

3.  Entitlement to service connection for left leg restless leg syndrome (RLS), to include as secondary to a neck disability.

4.  Entitlement to service connection for right leg RLS, to include as secondary to a neck disability.

5.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or as due to exposure to herbicides. 

6.  Entitlement to a rating in excess of 30 percent for PTSD.

7.  Entitlement to a rating in excess of 30 percent for right inguinal hernia.

8.  Entitlement to a rating in excess of 10 percent for bilateral painful scars, status post hernia repair associated with right inguinal hernia (inguinal hernia scars).

9.  Entitlement to a compensable rating for umbilical hernia.

10.  Entitlement to a compensable rating umbilical hernia scars.

11.  Entitlement to a compensable rating for hearing loss.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), that, inter alia, granted service connection for PTSD (rated 30 percent), bilateral inguinal hernia scars (rated 10 percent), umbilical hernia scars, right inguinal hernia, umbilical hernia, and bilateral hearing loss (rated 0 percent, each) and denied service connection for a neck disability; an April 2012 rating decision that denied service connection for hypertension; and a September 2013 rating decision that denied service connection for OSA and bilateral RLS and continued a denial of service connection for hypertension.  An interim (July 2013) rating decision determined that the assignment of a 0 percent initial rating for right inguinal hernia was clearly and unmistakably erroneous, and assigned a 30 percent rating, throughout, which remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In May 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

[The Veteran initiated an appeal with respect to another matter addressed in a June 2016 rating decision.  (See June 2016 notice of disagreement.)  The record indicates that the RO is actively pursuing that matter, and it is not before the Board at this time.]

As entitlement to a TDIU rating has been raised by the record in conjunction with claims for increased rating [see July 2012 private opinion], it is part and parcel of such claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for a neck disability, OSA, bilateral RLS, and hypertension, regarding the ratings assigned for bilateral hearing loss and right inguinal hernia, and seeking TDIU are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested throughout by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.

2.  The Veteran's umbilical hernia is small and reducible, with no indication for a supporting belt, no abdominal wall weakness, and no functional impairment. 

3.  The Veteran has two linear inguinal hernia scars that are each painful, but not unstable, and do not cause additional limitation of function.

4.  The Veteran does not have a painful or unstable umbilical hernia scar.  


CONCLUSIONS OF LAW

1.  A 50 percent (but no higher) rating is warranted throughout for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130 Diagnostic Code (Code) 9411 (2015).

2.  A compensable rating is not warranted for umbilical hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.114, Code 7339 (2015).

3.  A rating in excess of 10 percent for bilateral inguinal hernia scars is not warranted.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Code 7804 (2015).

4.  A compensable rating is not warranted for umbilical scar.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Code 7805 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

VA's duty to notify was satisfied by a September 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in November 2011 (all issues decided herein) and May 2013 (scars and hernia).  The Board finds that the reports of those examinations, taken together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the appeal is from the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  The use of ameliorating medication is specifically contemplated by the rating schedule, and the effects of such use may be considered when rating such disabilities.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-V does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-V.)

On November 2011 VA (fee-basis) examination, the examiner noted constant, continuous, or on-going symptoms of intrusive recollections, avoidance behaviors, and sympathetic nervous system arousal; the symptoms were evaluated as of moderate intensity, affecting the Veteran's daily functioning through decreased energy and concentration, poor task completion, reduced physical activity, loss of interest in previously enjoyable activities, and sleep disruption.  There was no reported history of violence or suicidal ideation.  The Veteran reported previously working 32 years for the same company, with good working relationships; he was currently self-employed.  He reported experiencing symptoms of anxiety and panic; disturbing dreams and difficulty falling/staying asleep; irritability; social withdrawal; a sense of foreshortened future; a startle response to loud noises; hypervigilance; and physiological responses, such as increased heart rate, sweating, and muscle tension.

On mental status examination, the Veteran was oriented, with appropriate appearance, hygiene, and behavior.  Eye contact was good.  Affect and mood were anxious.  Communication and speech were within normal limits, but concentration and focus were impaired.  There were no reported panic attacks, delusions, hallucinations, or obsessive-compulsive behavior, but there were signs of suspiciousness.  Thought processes and judgment were unimpaired, and abstract thinking and memory were within normal limits.  There was no suicidal or homicidal ideation.  The examiner assigned a GAF of 65 (reflecting mild symptoms).  The examiner opined that the Veteran's PTSD "interferes significantly with maintaining viable working relationships with others."  The examiner described the Veteran's overall impairment as occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but also noted that the Veteran's social impairment causes difficulty in establishing and maintaining effective interpersonal relationships, to include difficulty maintaining effective family role functioning.  

At the May 2015 Board hearing, the Veteran and his spouse testified regarding functional impairment caused by his PTSD.  The spouse noted some difficulty understanding complex commands and difficulty short- and long-term memory (such as forgetting tasks).  They both reported that the Veteran does not like to travel except for brief trips into town.  They stated that, after reviewing the rating criteria, they considered the Veteran's symptoms to be consistent with a 50 percent rating, but not as severe as that suggested by the criteria listed for a 70 percent rating.

The medical evidence before the Board is limited to the November 2011 VA examination.  While the examination report describes the Veteran's occupational impairment as occasional, consistent with the 30 percent rating assigned, the examiner also noted significant social impairment, to specifically include difficulty establishing and maintaining effective relationships, which suggests that consideration of a 50 percent rating is warranted.  Other noted symptoms that are cited in the rating schedule as the types of symptoms consistent with a 50 percent rating included impaired affect/mood and forgetting to complete tasks.  At the Board hearing, the Veteran and his spouse reported (and they are competent to do so) additional lay-observable symptoms of difficulty understanding complex commands and memory impairment.  

Considering the record in the light most favorable to the Veteran, the Board finds that a 50 percent rating is warranted throughout for his service-connected PTSD.  While some evidence suggests that the currently assigned 30 percent rating is appropriate, particularly with respect to occupational functioning, there is sufficient evidence that the Veteran's social functioning is more consistent with the level of impairment contemplated by a 50 percent rating.  Consequently, the Board finds that a 50 percent rating (reflecting occupational and social impairment with reduced reliability and productivity) is appropriate.  

The Board has considered whether a rating in excess of 50 percent is warranted.  The Board acknowledges that the symptoms listed in the rating schedule are not a checklist but, rather, are guidance in evaluating the Veteran's overall degree of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, there is no evidence in the record that the Veteran experiences the types of symptoms associated with ratings in excess of 50 percent, such as impairment of hygiene, impulse control, judgment, abstract thinking, speech, independent functioning, or other impairment resulting in total impairment or deficiencies in most areas.  While the VA examiner noted significant interference in maintaining working relationships, his overall functional impairment, considered as a whole, is not more than moderate, based on symptoms found to be of moderate intensity.  Deficiencies in most areas simply are not shown.  Notably, many of the types of symptoms described in the rating criteria are capable of lay observation, and the Veteran and his spouse agreed, at the Board hearing, that his symptoms were consistent with those described in the criteria for a 50 percent rating, and that a 70 percent (or higher) rating would not accurately reflect his occupational and social impairment due to PTSD.  [The Board notes that the Veteran has a pending appeal regarding service connection for frontal-lobe dementia.  If service connection is ultimately awarded for that disability, additional functional impairment related to that disability may ultimately increase the Veteran's overall rating for psychiatric impairment.  However, that question that is not presently before the Board.]

In summary, the evidence is at least in equipoise as to whether the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  However, the medical and lay evidence of record does not support a finding that due to PTSD the Veteran has occupational and social impairment with deficiencies in most areas (or total occupational and social impairment).  Consequently, a 50 percent, but no higher, rating is warranted throughout.

Umbilical Hernia

On November 2011 VA (fee-basis) examination, the examiner noted a small umbilical hernia.  There were no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, abdominal or flank tenderness to palpation, ostomy, ascites, splenomegaly, or aortic aneurysm.  The hernia was reducible.  Functional limitations noted associated with right inguinal hernia; no functional limitation was associated with the umbilical hernia.

The Veteran obtained a July 2012 private medical opinion with respect to bilateral inguinal hernias; an umbilical hernia was not noted.  

On May 2013 VA (fee-basis) examination, the examiner noted a small umbilical hernia, with no indication for a supporting belt.  The hernia had not been operated on, but was operable and remediable.  No other symptomatology was reported.  

The Veteran did not present testimony regarding his umbilical hernia at the May 2016 Board hearing.  (See hearing transcript, page 42 (Veteran's attorney's statement indicating that they were done presenting testimony)).

The medical evidence of record indicates that the Veteran has a small, reducible umbilical hernia that is operable and remediable.  A belt is not indicated, and any pain on examination was medically evaluated as related to the separately compensated right inguinal hernia (addressed in the Remand section, below).  It is not shown or alleged that it has been operated on, i.e., it is preoperative.  It has been rated (apparently by analogy) to 38 C.F.R. § 4.114, Code 7339 (for postoperative ventral hernias), for a hernia with no belt indicated and no resulting disability. 

A compensable rating for hernia, whether rated as ventral or inguinal, requires, at a minimum, indication for or use of a supporting belt, which is not shown in the record.  (See Code 7388 (noting that a 10 percent (minimum compensable) rating is warranted for hernias that are, inter alia, well supported by truss or belt) and Code 7399 (noting that a 20 percent (minimum compensable) rating is warranted for small hernias not well supported by a belt or healed hernias with, inter alia, indication for a belt).  Neither the medical evidence of record nor the Veteran's/his spouse's lay testimony identifies any functional impairment resulting from the umbilical hernia.  As there is no evidence of functional impairment, or other symptomatology consistent with a compensable rating, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.

Hernia Scars

Under 38 C.F.R. § 4.118, Code 7084, up to two unstable or painful scars are entitled to a single 10 percent rating; higher ratings require at least three service-connected scars or scars that are both painful and unstable.  Code 7085 notes that any disabling effects not considered under Code 7084 may be rated under another appropriate Code.  

On November 2011 VA (fee-basis) examination, the examiner noted two linear groin scars.  The right groin scar was 13 cm by 0.3 cm and painful, with no instability, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of movement or function.  The left groin scar was 8 cm by 0.4 cm, with no associated symptomatology.  No umbilical hernia scar was noted.  Functional limitations were associated with right inguinal hernia, and not related to any scars.  

A July 2012 private medical opinion report notes painful bilateral inguinal scars; no umbilical scar was noted.  

On May 2013 VA (fee-basis) examination, the examiner noted two linear groin scars, consistent with those noted on November 2011 examination, with the exception that the left inguinal scar was also painful (but not unstable).  Neither scar caused functional limitation or work impairment, and there were no other pertinent findings.  The examiner noted that there was no umbilical scar.  

At the May 2016 Board hearing, the Veteran denied that he had more than two painful scars.  (See hearing transcript, page 42).

The Board notes that there is some confusion as to how the Veteran is rated for scars related to his hernias.  The Veteran's initial claim (by phone) was for "hernia problems."  On VA examination, the disabilities were identified as current right inguinal and umbilical hernias and right and left inguinal scars from prior hernia treatment; no umbilical hernia scar was noted, which is consistent with the medical evidence of record which shows no surgical treatment for umbilical hernia.

A February 2012 rating decision granted service connection for 1) bilateral painful scars related to umbilical and right inguinal hernias, Code 7804, and 2) inguinal and umbilical hernia scars related to umbilical and right inguinal hernias, Code 7805.  Based on the narrative discussion, both ratings were based on the same two bilateral inguinal scars, and both were assigned 0 percent ratings.  [The Board notes that the narrative discussion for the second matter discusses scars on the right and left lower extremities (i.e., legs), in addition to the groin, that are not documented in the record; the Board assumes that this was a copy/paste error.]  However, the codesheet and the introduction to the narrative reflect that the bilateral painful scars were assigned a 10 percent rating.  The most recent (June 2016) code sheet notes a 10 percent rating under Code 7804 associated with bilateral painful scars related to right inguinal hernia and a 0 percent rating under Code 7805 for scars associated with umbilical hernia.  It is not clear why, in the absence of symptomatology other than pain (see discussion, below), the Veteran has apparently been assigned two ratings for, apparently, the same two scars, neither of which is related to umbilical hernia.  For clarity, the Board's discussion will focus generally on service-connected hernia-related scars.       

It is not in dispute that the Veteran has two painful inguinal scars related to prior inguinal hernia treatment and does not have an umbilical hernia scar.  There is no evidence in the record that he has more than two scars as residuals of hernia treatment, nor is there evidence that either scar is unstable so as to warrant a rating in excess of 10 percent, cumulative, for all symptomatic service-connected scars.  There is no indication in the record, in either medical evidence or lay testimony, that there is any other functional impairment related to the scars (such as limitation of motion or neurological impairment) that would warrant a compensable rating under Code 7805 (by analogy to an appropriate Code).  Consequently, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent (under Code 7804) for his bilateral scars associated with inguinal hernia.  To the extent that the separate rating under Code 7805 reflects either additional scars or additional symptomatology for the painful inguinal hernia scars, the Board finds that there is no indication in the record of either additional scars or symptomatology to warrant a compensable rating under Code 7805.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply, and the appeal in these matters must be denied.

Extraschedular Ratings

The Board has considered whether referral for consideration of an extraschedular rating is warranted for any disability the rating for which is decided herein.  The record does not suggest that the rating criteria are inadequate for rating the Veteran's PTSD, scars, and umbilical hernia, so as to warrant referral for consideration of an extraschedular rating.  The effects of his service-connected PTSD, i.e., occupational and social impairment, have been fully considered and are contemplated by the schedular criteria.  The only documented (in lay or medical evidence) symptom related to service-connected scars is pain, which is directly contemplated by the rating assigned.  No functional effects related to umbilical hernia are shown or suggested by the record.  Furthermore, the record does not indicate, and the Veteran has not alleged, that his PTSD, scars, and umbilical hernia interact with each other, or with other service-connected disabilities, to cause additional disability not contemplated by the rating schedule or currently accounted for by separate disability ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, those criteria are not inadequate, and referral for consideration of extraschedular ratings is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  
ORDER

An increased (to 50 percent, but no higher) rating is granted for PTSD, throughout, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for inguinal hernia scars is denied.

A compensable rating for umbilical hernia is denied.

A compensable rating for umbilical hernia scars is denied.


REMAND

As a preliminary note, the Veteran appears to be receiving on-going private treatment for the disabilities remaining on appeal.  Records of ongoing treatment are clearly pertinent (and may be critical) evidence in claims seeking service connection and rating increases (and any existing VA records are constructively of record).  Updated treatment records must be obtained on remand.  (Development for any additional (historical) records is discussed under the applicable disability, below.)

Hearing Loss

The Veteran was last afforded a VA audiological evaluation in October 2011.  At the May 2016 Board hearing, he stated that his hearing acuity has declined since.  Accordingly, a contemporaneous examination to ascertain the current severity of his hearing loss disability is necessary.

Right Inguinal Hernia

The Veteran's right inguinal hernia is currently rated 30 percent, reflecting a small postoperative hernia that is recurrent, irremediable, and not well supported by truss.

In November 2013, subsequent to the last examination in this matter, the Veteran had surgery on his right inguinal hernia.  The postoperative diagnosis was recurrent right inguinal hernia with incarcerated omentum.  This suggests that the underlying disability has worsened since the last VA examination in May 2013.  Accordingly, a contemporaneous examination to ascertain the current severity of the right inguinal hernia disability is necessary.

Hypertension

The Veteran has asserted two theories of entitlement to service connection for hypertension: on a direct basis, due to Agent Orange exposure, or as secondary to service-connected PTSD.  Neither theory of entitlement is fully/adequately addressed by the medical evidence currently in the record.  

On March 2012 VA (fee-basis) examination, the examiner noted that hypertension was diagnosed well before PTSD and that PTSD "in and of itself is not a recognized cause of hypertension."  

In a July 2012 private medical opinion report, the examiner (a doctor of osteopathic medicine) opined that the Veteran's (conceded) exposure to Agent Orange caused "chemical changes" that, at the cellular level, would cause increased risk for developing hypertension.  The private examiner also opined that hypertension "has been known to be directly related to stress and anxiety."  In support of his opinion regarding Agent Orange, the private examiner submitted a news article reporting on an Institute of Medicine report noting that some new studies suggested a link between exposure to herbicides and later development of hypertension, but that other studies, including a recent one, showed no evidence of association between hypertension and herbicide exposure.  He provided no rationale to support his opinion regarding nexus, on a secondary basis, to PTSD.

A January 2013 VA medical advisory opinion (by a nurse practitioner) sought to resolve discrepancies raised by the medical opinion evidence in the record indicates that the medical literature notes correlations and associations between hypertension and PTSD, but that causation is not currently shown.  The VA examiner provided a negative nexus opinion based on the dates of diagnosis (hypertension prior to PTSD) and the lack of a direct causal link confirmed in the medical literature.  

Regarding secondary service connection, the private examiner provided no citation to the medical literature or other evidence underlying his conclusion that hypertension is related to PTSD.  However, to the extent that the negative VA nexus opinions were predicated on the dates hypertension and PTSD were diagnosed, such finding assumes that the Veteran's PTSD was not manifested prior to its diagnosis (which is not supported by the record).  Furthermore, the private examiner's opinion did not specify the nature of the alleged relationship, i.e., whether PTSD aggravates hypertension, and the VA examiner did not opine regarding aggravation.   

Regarding Agent Orange exposure, the news article from the private provider notes recent evidence both for and against correlation (and not causation), and thus without further rationale does not support the opinion offered, i.e., that Agent Orange causes hypertension through cellular changes.  However, the Board finds that that this opinion is sufficient to meet the "low threshold" standard as to when a VA examination to secure an nexus opinion addressing the theories of entitlement raised by the record is required is met and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neck Disability

The Veteran asserts that his current neck disability is related to hard helicopter landings during active service.  His DD Form 2014 reflects that he was a helicopter pilot, and the Board finds that his reports of hard landings are consistent with the conditions of his service, and finds no reason to dispute the credibility of his reports that he experienced multiple hard landings in service.  As there is evidence of current neck disability and events in service that may constitute an etiological factor for the disability, the "low threshold" standard as to when a VA examination to secure a medical nexus opinion is necessary is met and development for such an examination is needed.  

Although the Veteran reported during the May 2016 Board hearings that there were no medical records related to neck disability generated prior to those already in the record, the Board notes that the earliest medical records in the Veteran's claims file date from his April 2005 neck surgery and note a prior medical history of unsuccessful treatment to remediate the Veteran's symptoms.  These records (of diagnosis and prior treatment) are critical to resolving the service connection matter on appeal.  On remand, development for all outstanding treatment records, to specifically include those preceding the April 2005 neck surgery, is necessary.  (The Veteran is to be advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim will [emphasis added] be considered abandoned.)

OSA

An August 2005 sleep study documents diagnoses of OSA and GERD; central sleep apnea was not noted.  On March 2013 VA (fee-basis) examination, after review of the record, the examiner concluded that diagnoses of both central and obstructive sleep apnea were warranted.  However, the nexus opinion provided related to structural dysfunction, i.e., OSA; the etiology for central sleep apnea was not addressed.  Consequently, a supplemental opinion that addresses the etiology of the diagnosed central sleep apnea is required.

RLS

At the May 2016 Board hearing, the Veteran testified as to his belief that his bilateral RLS is either related to his sleep apnea or his neck disability.  Regarding the neck disability, the Veteran contends that his RLS was first manifested following surgery to alleviate the symptoms associated with his neck disability and is related to an incident during that surgery.  Regarding sleep apnea, while there is no medical evidence in the record supporting a link between RLS, a neurological disorder, and OSA, the Board notes that the Veteran also has a diagnosis of central sleep apnea, a neurological disorder, based on March 2013 VA examination.  

The Veteran has not yet established service connection for a neck disability or central sleep apnea.  If and only if service connection for either disability is established, the "low threshold" standard as to when an examination to secure a nexus opinion is necessary would be met and development for such an examination would be needed.  

TDIU

As the TDIU claim is inextricably intertwined with the claims being remanded, consideration of that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide releases for VA to obtain records of all private treatment he has received for a neck disability, OSA, RLS, hypertension, hearing loss, and right inguinal hernia, to specifically include treatment records for neck disability prior to April 2005 (that are not already associated with the claims file.)  The AOJ should secure complete records from the providers identified.  If any such records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  With respect to the claimed neck disability, he must be reminded that if he does not submit the authorization forms sought as requested, the claim for which records are sought be processed under 38 C.F.R. § 3.158 (i.e., dismissed as abandoned). 

The AOJ should also obtain copies of all outstanding records of VA treatment the Veteran has received for the disabilities.
2.  After the development sought is completed, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran a description of how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss that is objectively shown).

3.  The AOJ should also arrange for the Veteran to be examined by a surgeon to determine the current severity of his right inguinal hernia.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided with a copy of the rating schedule for inguinal hernias.  The examiner should note all pertinent findings in detail, noting whether there is recurrence, whether any recurring hernia is reducible or not, inoperable, large or small, or productive of impairment not contemplated by the rating schedule.  

The examiner must include rationale for all opinions.

4.  The AOJ should arrange for the Veteran to be examined by an appropriate physician (an internist or cardiologist) to ascertain the likely etiology of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please opine whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension is related directly to his active service (taking into account his presumed exposure to herbicides during his service in Vietnam).  In responding, the examiner should specifically respond to the July 2012 private examiner's statement that herbicide exposure causes cellular changes that can lead to hypertension and to the news article regarding recent study results that the private examiner appended to his opinion.

(b) Please opine whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated [the opinion must address the concept of aggravation] by his service-connected PTSD.  In responding, the examiner should address and attempt to reconcile the conflicting medical opinion evidence of record.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

5.  The AOJ should also arrange for the Veteran to be examined by an orthopedist/orthopedic surgeon to ascertain the nature and likely etiology of his neck disability.  The entire record must be reviewed by the examiner in conjunction with the examination, and the opinion offered must reflect consideration of Veteran's deemed credible assertion that he experienced multiple hard helicopter landings during his active duty service.  

Based on review of the record and examination of the Veteran the examiner should identify the most likely etiology for the Veteran's neck disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to an injury (or multiple hard helicopter landing trauma) sustained in service?  If the neck disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so. 

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as deemed appropriate.

6.  The AOJ should also return the Veteran's record to the March 2013 VA (fee-basis) examiner for further review and medical opinion regarding the nature and likely etiology of the Veteran's central sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to (caused or aggravated by) service-connected PTSD?  [If further examination is deemed necessary, such should be arranged.  If the March 2013 examiner is unavailable, the AOJ should arrange for another appropriate physician to review the record (and conduct an examination, if needed) and respond to the question posed.]  

The examiner(s) must include rationale for all opinions, citing to supporting clinical data as indicated.

7.  If and only if service connection for a neck disability or central sleep apnea is established, the AOJ should also arrange for the Veteran to be examined by a neurologist to ascertain the nature and likely etiology of his current RLS.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Please opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's RLS is related to (caused or aggravated by, or is a part of) any service-connected disability.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

8.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received, to include with respect to the claim for a TDIU rating, and then readjudicate the claims (the neck disability claim under 38 C.F.R. § 3.158(a), if applicable).  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney opportunity to respond.  [If the Veteran does not provide the release sought with respect to records for neck disability, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


